DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/3/2022 is acknowledged.
Information Disclosure Statement
Applicant is advised to make of record all relevant, material, non-cumulative references.  Applicant has not filed an IDS while references were cited in other family applications.
Examiner’s Note
The heading for the claims filed 10/3/2022 is for a different application.  Please file accurate information.

    PNG
    media_image1.png
    156
    644
    media_image1.png
    Greyscale

Specification
The disclosure is objected to because of the following informalities: please update the priority statement at the beginning of the Specification.  

    PNG
    media_image2.png
    127
    591
    media_image2.png
    Greyscale

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 and 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “[a] process for preparing a synthetic blend … wherein the synthetic blend in step (iii) comprises terpenes or terpenoids” in Claim 1, lines 1-9 is vague and indefinite as it is unclear whether 100% of the ingredients in the blend are synthetic or can 100% of the ingredients in the blend are synthetic or can 100% of the ingredients be “natural” but the blend is deemed synthetic by the mere blending by a human or something else.
The phrase “[a] process for preparing a synthetic blend … wherein the synthetic blend in step (iii) comprises terpenes or terpenoids” in Claim 1, lines 1-9 is vague and indefinite as it is unclear how one can tell the difference between compounds that are synthetic and natural when they are identical.
The phrase “blend that mimics the flavor of the two or more compounds identified in the sample” in Claim 1, lines 6-7 is vague and indefinite as it is unclear what is the difference between a flavor that mimics and does not mimic.
The phrase “function as entourage compound” in Claim 1, line 8 is vague and indefinite as it is unclear what is the difference between compounds that function as entourage and compounds that do not function as entourage.
Claim 1 recites the limitation “step (iii)” in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the step (iii)” and earlier describe the language in lines 3-7 as “steps”.
The phrase “comprises terpenes or terpenoids” in Claim 1, line 9 is vague and indefinite as it is unclear whether they refer to the “compounds” in line 4 or do they refer to different compounds.
Claim 3 recites the limitation “step (ii)” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the step (ii)” and earlier describe the language in Claim 1, lines 3-7 as “steps”.
Claim 4 recites the limitation “step (ii)” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the step (ii)” and earlier describe the language in Claim 1, lines 3-7 as “steps”.
The phrase “wherein the two or more compounds identified in the sample in step (ii) are terpenes and/or terpenoids” in Claim 4, lines 1-2 are vague and indefinite as it is unclear whether there must be at least two terpenes or at least two terpenoids as the literal “plural” language appears to require at least two of each as alternatives which appears to contradict the other language in the claims.
Claim 6 recites the limitation “step (iii)” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the step (iii)” and earlier describe the language in Claim 1, lines 3-7 as “steps”.
Claim 7 recites the limitation “step (iii)” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the step (iii)” and earlier describe the language in Claim 1, lines 3-7 as “steps”.
The phrase “synthetic forms” in Claim 7, line 2 is vague and indefinite as it is unclear how to tell the difference between “synthetic forms” and “natural forms” if they are identical.
Claim 8 recites the limitation “step (iii)” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the step (iii)” and earlier describe the language in Claim 1, lines 3-7 as “steps”.
The phrase “natural form” in Claim 8, line 2 is vague and indefinite as it is unclear how to tell the difference between “natural form” and “synthetic form” if they are identical.
Claim 9 recites the limitation “step (iii)” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the step (iii)” and earlier describe the language in Claim 1, lines 3-7 as “steps”.
Claim 10 recites the limitation “step (iii)” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the step (iii)” and earlier describe the language in Claim 1, lines 3-7 as “steps”.
The phrase “purified form” in Claim 10, line 2 is vague and indefinite as it is unclear whether purified means 100% or something else.
The phrase “90%” in Claim 12, line 2 is vague and indefinite as it is unclear whether the % is mass % or volume % or mole % or something else.
The phrase “80%” in Claim 13, line 2 is vague and indefinite as it is unclear whether the % is mass % or volume % or mole % or something else.
The phrase “70%” in Claim 14, line 2 is vague and indefinite as it is unclear whether the % is mass % or volume % or mole % or something else.
The phrase “60%” in Claim 15, line 2 is vague and indefinite as it is unclear whether the % is mass % or volume % or mole % or something else.
Claim 17 recites the limitation “step (iii)” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the step (iii)” and earlier describe the language in Claim 1, lines 3-7 as “steps”.
The phrase “comprises at least one terpene or terpenoid” in Claim 17, line 2 is vague and indefinite as it is unclear whether they refer to the “compounds” in Claim 1, line 4 or do they refer to different compounds.
Claim 18 recites the limitation “step (iii)” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the step (iii)” and earlier describe the language in Claim 1, lines 3-7 as “steps”.
Claim 18 recites the limitation “step (iii)” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the step (iii)” and earlier describe the language in Claim 1, lines 3-7 as “steps”.
Claim 26 recites the limitation “step (i)” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the step (i)” and earlier describe the language in Claim 1, lines 3-7 as “steps”.
Claim 27 recites the limitation “step (ii)” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the step (ii)” and earlier describe the language in Claim 1, lines 3-7 as “steps”.
The phrase “[a] process for preparing a synthetic blend … compounds in the sample” in Claim 28, lines 1-7 is vague and indefinite as it is unclear whether 100% of the ingredients in the blend are synthetic or can 100% of the ingredients be “natural” but the blend is deemed synthetic by the mere blending by a human or something else.
The phrase “blend that mimics the flavor of the two or more compounds identified in the sample” in Claim 28, line 6 is vague and indefinite as it is unclear what is the difference between a flavor that mimics and does not mimic.
Claim 29 recites the limitation “step (ii)” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the step (ii)” and earlier describe the language in Claim 28, lines 3-7 as “steps”.
The phrase “function as entourage compound” in Claim 30, line 2 is vague and indefinite as it is unclear what is the difference between compounds that function as entourage and compounds that do not function as entourage.
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caputi et al., Use of Terpenoids as Natural Flavouring Compounds in Food Industry, Recent Patents on Food, Nutrition & Agriculture, January 2011.
Regarding Claim 1, Caputi (2011) teaches a process for preparing a synthetic blend (See p. 11, col. 1, - p. 14, para. 2.); wherein the process comprises: (i) obtaining a sample from a plant (See p. 11, col. 1, - p. 14, para. 2 where samples can be obtained from numerous varieties of plants including plant parts that include seeds, flowers, fruits, leaves and roots.); (ii) analyzing a chemical profile of the sample to identify two or more compounds in the sample; wherein the two or more compounds have a flavor (See p. 11, col. 1, - p. 14, para. 2 where samples have two or more compounds with some of the compounds being stereoisomeric forms like menthone and iso menthone.  Another example is carvone that is responsible for the flavour of caraway, dill and spearmint.  Carvone is present in two enantiomeric forms: R-(+)-carvone smells like spearmint while S-(-)-carvone smells like caraway.), and (iii) preparing a synthetic blend that mimics the flavor of the two or more compounds identified in the sample (See p. 11, col. 1, - p. 14, para. 2 where the compounds can be made synthetically.); and wherein the synthetic blend in step (iii) comprises terpenes or terpenoids (See Abs., p. 9, col. 1, para. 2.), however, fails to expressly disclose wherein the two or more compounds function as entourage compounds.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that whether or not compounds are deemed entourage compounds is subjective as no precise objective criteria is set forth.  It thus would have been obvious to a person having ordinary skill in the art at the time of filing that there are numerous compounds present in Caputi’s (2011) various formulations and at least two compounds in at least one if not all formulations can be deemed entourage compounds.
Regarding Claim 2, Caputi (2011) teaches wherein the process comprises quantifying the two or more compounds identified in the sample (See p. 12, col. 1, para. 1.).
Regarding Claim 3, Caputi (2011) teaches wherein at least one of the two or more compounds identified in step (ii) is a terpene or terpenoid (See p. 11, col. 1, para. 2-p. 14.).
Regarding Claim 4, Caputi (2011) teaches wherein the two or more compounds identified in the sample in step (ii) are terpenes and/or terpenoids (See p. 11, col. 1, para. 2-p. 14.).
Regarding Claim 5, Caputi (2011) teaches wherein the terpene or terpenoid limonene, linalool, menthol (See p. 11, col. 1 - p. 14, FIG-2.).
Regarding Claim 6, Caputi (2011) teaches wherein the synthetic blend in step (iii) comprises at least one synthetic form of the two or more compounds identified in the sample (See p. 12, col. 1, para. 1.).
Regarding Claim 7, Caputi (2011) teaches wherein the synthetic blend in step (iii) comprises only synthetic forms of the two or more compounds identified in the sample (See p. 12, col. 1, para. 1.).
Regarding Claim 8, Caputi (2011) teaches wherein the synthetic blend in step (iii) comprises at least one natural form of the two or more compounds identified in the sample (See p. 12, col. 1, para. 1.).
Regarding Claim 9, Caputi (2011) teaches wherein the synthetic blend in step (iii) comprises only natural forms of the two or more compounds identified in the sample (See p. 12, col. 1, para. 1.).
Regarding Claim 10, Caputi (2011) teaches wherein the synthetic blend in step (iii) comprises at least one purified form of the two or more compounds identified in the sample (See p. 12, col. 1, para. 1.).
Regarding Claim 11, Caputi (2011) teaches wherein the synthetic blend in step (iii) comprises only purified forms of the two or more compounds identified in the sample (See p. 12, col. 1, para. 1.).
Regarding Claim 12, Caputi (2011) teaches wherein the purified form comprises a purity greater than 90% (See p. 12, col. 1, para. 1.).
Regarding Claim 13, Caputi (2011) teaches wherein the purified form comprises a purity greater than 80% (See p. 12, col. 1, para. 1.).
Regarding Claim 14, Caputi (2011) teaches wherein the purified form comprises a purity greater than 70% (See p. 12, col. 1, para. 1.).
Regarding Claim 15, Caputi (2011) teaches wherein the purified form comprises a purity greater than 60% (See p. 12, col. 1, para. 1.).
Regarding Claim 16, Caputi (2011) teaches wherein the purified form is obtained from a natural source (See p. 12, col. 1, para. 1.).
Regarding Claim 17, Caputi (2011) teaches wherein the synthetic blend in step (iii) comprises at least one terpene or terpenoid selected from limonene, linalool, menthol (See p. 11, col. 1 – p. 14, FIG-2.).
Regarding Claim 18, Caputi (2011) teaches the method discussed above, however, fails to expressly disclose wherein the synthetic blend in step (iii) comprises at least one or more selected from the group consisting of thiol, a sulfur compound, ester, ketone, and aldehyde.
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that at least one of Caputi’s (2011) compositions as discussed above a compound selected from the very broad claimed group as this group includes nearly every type of compound that could be found in the disclosed products.
Regarding Claim 20, Caputi (2011) teaches a synthetic blend prepared by a process (See p. 12, col. 1, para. 1.).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caputi et al., Use of Terpenoids as Natural Flavouring Compounds in Food Industry, Recent Patents on Food, Nutrition & Agriculture, January 2011 in view of Van Spronsen et al. (WO 2011/155829) and Ishihara et al. (US 2005/0245407).
Caputi (2011) teaches the method discussed above, however, fails to expressly disclose wherein the synthetic blend in step (iii) comprises at least one compound from the group consisting of hexanoic acid hexyl ester, 3-methyl-2-butene-1-thiol, octanal, and cis-4-decenal.
Van Spronsen (‘829) teaches a process of obtaining cannabinoids from cannabis plants that provide flavors for food products (See Abs., p. 9, Claims 1, 2, 14, 15.).
Ishihara (‘407) teaches similar types of compositions as discussed by Caputi (2011) wherein octanal and cis-4-decenal are incorporated into pleasing formulations (See para. 24.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to incorporate pleasing compounds as taught by Ishihara (‘407) and/or Van Spronsen (‘829) into Caputi (2011) to provide a pleasing desirable composition.
Claim(s) 26-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caputi et al., Use of Terpenoids as Natural Flavouring Compounds in Food Industry, Recent Patents on Food, Nutrition & Agriculture, January 2011 in view of Van Spronsen et al. (WO 2011/155829).
Regarding Claim 26, Caputi (2011) teaches the method discussed above, however, fails to expressly disclose wherein the plant in step (i) is a cannabis plant.
Van Spronsen (‘829) teaches a process of obtaining cannabinoids from cannabis plants that provide flavors for food products (See Abs., p. 9, Claims 1, 2, 14, 15.).
Caputi (2011) teaches processes wherein the sources of materials include terpenes or terpenoids that are of the same general type and for the same general use as cannabis plant (See Abs., p. 9, col. 1, para. 2.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use the same general method as taught by Caputi (2011) can be used for cannabis plant as taught by Van Spronsen (‘829) to generate similar compositions for similar uses.  Selection of plant source would have been within the skill set of a person having ordinary skill in the art at the time of filing.
Regarding Claim 27, Caputi (2011) teaches the method discussed above, however, fails to expressly disclose wherein at least one of the two or more compounds in step (ii) is a cannabinoid.
Van Spronsen (‘829) teaches a process of obtaining cannabinoids from cannabis plants that provide flavors for food products (See Abs., p. 9, Claims 1, 2, 14, 15.).
Caputi (2011) teaches processes wherein the sources of materials include terpenes or terpenoids that are of the same general type and for the same general use as cannabis plant (See Abs., p. 9, col. 1, para. 2.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use the same general method as taught by Caputi (2011) can be used for cannabis plant as taught by Van Spronsen (‘829) to generate similar compositions for similar uses.  Selection of plant source would have been within the skill set of a person having ordinary skill in the art at the time of filing.
Regarding Claim 28, Caputi (2011) teaches a process for preparing a synthetic blend (See p. 11, col. 1, - p. 14, para. 2.); wherein the process comprises: (i) obtaining a sample from a plant (See p. 11, col. 1, - p. 14, para. 2 where samples can be obtained from numerous varieties of plants including plant parts that include seeds, flowers, fruits, leaves and roots.); (ii) analyzing a chemical profile of the sample to identify two or more compounds in the sample; wherein the two or more compounds have a flavor (See p. 11, col. 1, - p. 14, para. 2 where samples have two or more compounds with some of the compounds being stereoisomeric forms like menthone and iso menthone.  Another example is carvone that is responsible for the flavour of caraway, dill and spearmint.  Carvone is present in two enantiomeric forms: R-(+)-carvone smells like spearmint while S-(-)-carvone smells like caraway.), and (iii) preparing a synthetic blend that mimics the flavor of the two or more compounds identified in the sample (See p. 11, col. 1, - p. 14, para. 2 where the compounds can be made synthetically.); and wherein the synthetic blend in step (iii) comprises terpenes or terpenoids (See Abs., p. 9, col. 1, para. 2.), however, fails to expressly disclose wherein the sample is from cannabis plant.
Van Spronsen (‘829) teaches a process of obtaining cannabinoids from cannabis plants that provide flavors for food products (See Abs., p. 9, Claims 1, 2, 14, 15.).
Caputi (2011) teaches processes wherein the sources of materials include terpenes or terpenoids that are of the same general type and for the same general use as cannabis plant (See Abs., p. 9, col. 1, para. 2.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use the same general method as taught by Caputi (2011) can be used for cannabis plant as taught by Van Spronsen (‘829) to generate similar compositions for similar uses.  Selection of plant source would have been within the skill set of a person having ordinary skill in the art at the time of filing.
Regarding Claim 29, Caputi (2011) teaches the process discussed above, however, fails to expressly disclose wherein at least one of the two or more compounds in step (ii) is a cannabinoid.
Van Spronsen (‘829) teaches a process of obtaining cannabinoids from cannabis plants that provide flavors for food products (See Abs., p. 9, Claims 1, 2, 14, 15.).
Caputi (2011) teaches processes wherein the sources of materials include terpenes or terpenoids that are of the same general type and for the same general use as cannabinoids (See Abs., p. 9, col. 1, para. 2.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing to use the same general method as taught by Caputi (2011) can be used for cannabis plant as taught by Van Spronsen (‘829) to generate similar compositions for similar uses.  Selection of plant source would have been within the skill set of a person having ordinary skill in the art at the time of filing.
Regarding Claim 30, Caputi (2011) teaches the process discussed above, however, however, fails to expressly disclose wherein the two or more compounds function as entourage compounds.
Van Spronsen (‘829) teaches a process of obtaining cannabinoids from cannabis plants that provide flavors for food products (See Abs., p. 9, Claims 1, 2, 14, 15.).
It would have been foreseeable and obvious to a person having ordinary skill in the art at the time of filing that whether or not compounds are deemed entourage compounds is subjective as no precise objective criteria is set forth.  It thus would have been obvious to a person having ordinary skill in the art at the time of filing that there are numerous compounds present in Caputi’s (2011) and Van Spronsen’s (‘829) various formulations include at least two compounds in at least one if not all formulations can be deemed entourage compounds.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	October 20, 2022